NO. 07-08-0339-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                JANUARY 13, 2009
                         ______________________________

                                  KEITH A. BARBER,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2007-418,534; HON. CECIL G. PURYEAR, PRESIDING
                      _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Keith A. Barber appeals his conviction of possession of a controlled substance

(cocaine). He does so in one issue in which he claims error on the part of the trial court

in allowing a Department of Public Safety chemist to testify from a report of another

chemist. We affirm the judgment.

      Whether or not the testimony was admissible, appellant only objected when the

State propounded its first question about the report’s content. Yet, that was not the only
question propounded by the State on that subject. And, when it asked its other questions,

appellant raised no complaint. Nor had he requested and received a running objection

after the trial court overruled his first objection or sought to attack the testimony outside the

jury’s presence. Consequently, his complaint was not preserved. Ethington v. State, 819
S.W.2d 854, 859-60 (Tex. Crim. App. 1991).

       Accordingly, appellant’s issue is overruled, and the judgment is affirmed.



                                                    Per Curiam

Do not publish.




                                               2